FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                                    August 25, 2009
                      UNITED STATES COURT OF APPEALSElisabeth A. Shumaker
                                                                      Clerk of Court
                                   TENTH CIRCUIT


 A. BURNS,

          Plaintiff - Appellant,
                                                         No. 09-5091
 v.                                           (D.C. No. 09-CV-00271-GKF-PJC)
                                                         (N.D. Okla.)
 UNITED STATES OF AMERICA,

          Defendant - Appellee.


                              ORDER AND JUDGMENT *


Before KELLY, BRISCOE, and HOLMES, Circuit Judges. **


      Plaintiff-Appellant A. Burns is seeking leave to proceed in forma pauperis

(“IFP”). “[I]n order to succeed on a motion to proceed IFP, the movant must

show a financial inability to pay the required filing fees, as well as the existence

of a reasoned, nonfrivolous argument on the law and facts.” Lister v. Dep’t of

Treasury, 408 F.3d 1309, 1312 (10th Cir. 2005). We review the district court’s


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
denial of leave to proceed IFP for abuse of discretion. Id.

      The district court below denied leave to proceed IFP on the basis that Mr.

Burns has $3,000 in his checking account. R. Doc. 7. Mr. Burns now appeals the

district court’s order. R. Doc. 9. In his financial disclosure to this court, Mr.

Burns has not shown that he is unable to pay the fees relating to his suit. See 28

U.S.C. § 1915(a)(1). Rather, as the district court noted, Mr. Burns’ own financial

disclosure form shows that he has funds available to pay the necessary fees. Mr.

Burns has given us no indication why the district court’s determination that he is

able to pay was incorrect, let alone an abuse of discretion. Further, we note that

Mr. Burns does not appear to advance a “reasoned, nonfrivolous argument,” as he

must in order to proceed IFP. See Lister, 408 F.3d at 1312.

      Accordingly, Mr. Burns’ motion for leave to proceed IFP is DENIED, and

the appeal is DISMISSED.



                                        Entered for the Court


                                        Paul J. Kelly, Jr.
                                        Circuit Judge




                                         -2-